         Case: 1:20-cv-00176-DAS Doc #: 16 Filed: 03/05/21 1 of 2 PageID #: 32




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JAMES CURRY, JR.                                                                            PLAINTIFF

v.                                                                                 No. 1:20CV176-DAS

LEE COUNTY DETENTION CENTER JAIL                                                         DEFENDANT


       ORDER REQUIRING PLAINTIFF TO IDENTIFY PROPER DEFENDANTS
          AND TO IDENTIFY ANY PREJUDICE TO HIS LEGAL POSTITIONS
      HE SUFFERED AS A RESULT OF INTERFERENCE WITH OUTGOING MAIL

        This matter comes before the court on the complaint [1] by James Curry, Jr., in which the sole

defendant is the Lee County Detention Center Jail, which is not amendable to suit under Mississippi

law. An entity’s capacity to be sued must be determined by reference to the law of the state in

which the district court sits. Fed.R.Civ.P. 17(b). In Mississippi, “sheriff's departments are not

political subdivisions within the meaning of the MTCA. Thus, the Sheriff's Department does not

enjoy a separate legal existence, apart from [the county in which it is located].” Brown v.

Thompson, 927 So.2d 733 (Miss. 2006). Similarly, Mississippi jails and prisons are not

amenable to civil suit. Campbell v. Thompson, 2015 WL 5772535 (S.D. Miss.), Simmons v.

Harrison County Sheriffs Dept., 2015 WL 4742381 (S.D. Miss.) Thus, this case may not move

forward until the plaintiff identifies as defendants persons or entities who are amenable to suit.

He was unable identify any defendants at his Spears hearing; as such, the court will provide him

an opportunity to do so now.

        In addition, one of the plaintiff’s claims is that someone at the Lee County Jail prevented

him from sending outgoing legal mail. However, this claim is only viable if he can show that he

suffered actual prejudice to a legal position as a result of that person’s actions. To prove his

claim, a plaintiff must show real detriment – a true denial of access – such as the loss of a motion, the
            Case: 1:20-cv-00176-DAS Doc #: 16 Filed: 03/05/21 2 of 2 PageID #: 33




loss of a right to commence, prosecute or appeal in a court, or substantial delay in obtaining a judicial

determination in a proceeding. See Oaks v. Wainwright, 430 F.2d 241 (5th Cir. 1970). The plaintiff

was unable to identify prejudice to his legal position during his Spears hearing, and the court will

permit him the opportunity now.

        For these reasons, the plaintiff has a deadline of 14 days from the date of this order to

identify:

    (1) Defendants who are persons or entities amenable to suit under Mississippi law; and

    (2) Prejudice to his legal position as a result of jail personnel preventing him from sending

        outgoing mail.

        SO ORDERED, this, the 5th day of March, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE
